Citation Nr: 1501570	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating, in excess of 70 percent, for service-connected mood disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from February 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  During the course of the appeal, original jurisdiction was transferred to the RO in Providence, Rhode Island.

The April 2011 rating decision granted service connection for bipolar disorder and assigned a 50 percent disability rating.  In a September 2012 rating decision, the RO increased the assigned disability rating to 70 percent.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the Veteran's VA Form 9 dated October 2012, he requested a personal hearing before a Veterans Law Judge.  He was subsequently scheduled for a hearing in May 2014, for which he failed to appear.  In a June 2014 letter, the Veteran's attorney reported that the Veteran had not received notice of the hearing.

Critically, a review of the claims file demonstrates that the March 2014 hearing notification letter was sent to the Veteran at an outdated address.  As such, remand is required in order for the Veteran to be scheduled for a personal hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(b).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record (see the October 2014 notice to the Veteran in VBMS and the December 2014 notice to the Veteran in Virtual VA), with a copy to his attorney.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

